Citation Nr: 1108902	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left ankle fracture with chronic posterior tibial tendonitis and medial malleolus.

2.  Entitlement to a total rating based upon individual unemployability (TDIU).

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected left ankle disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected left ankle disorder.

6.  Entitlement to service connection for a right leg disorder, to include as secondary to service-connected left ankle disorder.

7.  Entitlement to service connection for a head injury, to include migraine headaches.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a sexually transmitted disease (STD).

11.  Entitlement to service connection for a respiratory disorder, claimed as a breathing disorder.

12.  Entitlement to service connection for residuals of a third finger cut.

13.  Entitlement to service connection for a skin disorder, claimed as residuals of buttock boils.


REPRESENTATION

Veteran represented by:	Jan Dils, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1959 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for an increased rating for a left ankle disorder and his claim for TDIU.  

In addition, this rating decision denied his claims for service connection for a back disorder, a left shoulder disorder, a bilateral foot disorder, a right leg disorder, a head injury, bilateral hearing loss, tinnitus, a STD, a respiratory disorder, a cut to the third finger and boils.  A June 2009 rating decision continued the denial of the Veteran's claim for an increased rating for a left ankle disorder.

The Veteran testified before the undersigned at a September 2010 hearing at the RO (Travel Board hearing).  A transcript has been associated with the claims file.

The Veteran's former representative attempted to withdraw his claim for service connection for a head injury in a January 2009 letter.  However, this issue was addressed in the August 2009 statement of the case and certified to the Board in December 2009.  This issue therefore remains on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2010).

Additional evidence pertinent to the claims on appeal was submitted in October 2010 and subsequent to the issuance of the August 2009 statement of the case (SOC). This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to TDIU and entitlement to service connection for a lumbar spine disorder, a left shoulder disorder, a bilateral foot disorder, a right leg disorder, bilateral hearing loss, tinnitus, a head injury and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The appeals with regard to claims for service connection for a STD, a respiratory disorder and residuals of a cut to a third finger were withdrawn on the record at a September 2010 hearing.

2.  The Veteran is in receipt of the maximum schedular rating for his left ankle disability; is receiving a rating that is the same as that for amputation at the elective level; and the record does not show factors that are outside the criteria contained in the rating schedule.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a STD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal for service connection for a respiratory disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of the appeal for service connection for residuals of a cut to the third finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for a rating in excess of 40 percent for residuals of a fracture of the left ankle have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5270 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

STD, Respiratory Disorder and Residuals of a Cut to the Third Finger Claims

At the Travel Board hearing the Veteran withdrew his appeals for service connection for a STD, a respiratory disorder and residuals of a cut to the third and fourth finger.  An appeal must be withdrawn by the Veteran or his representative in writing or on the record at a hearing on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id.

The Veteran has withdrawn the referenced appeals and there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claims of entitlement to service connection for a STD, a respiratory disorder and residuals of a cut to the third and fourth finger and these claims are dismissed.

Left Ankle

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

As discussed below applicable regulations preclude a rating in excess of 40 percent for the Veteran's left ankle disability.  Nonetheless, he received VCAA notice and assistance in substantiating the claim.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the December 2008 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a December 2008 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Court further held that if the diagnostic code under which the Veteran is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation--e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision in Vazquez- Flores v. Peake insofar as it required VA, in increased ratings claims, to provide notice of alternative diagnostic codes or potential daily life evidence.  Vazquez-Flores, 580 F.3d at 1280-81. The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice need not be Veteran specific, and that while impairment in activities of daily life may indicate impairment in earning capacity, the statutory scheme does not require such evidence for proper adjudication of a claim.  Id.

Nevertheless, a December 2008 letter notified the Veteran that VA would consider evidence of the impact of his condition upon daily life.

The December 2008 letter provided notice on all the VCAA elements noted above and was provided prior to the initial adjudication of the claim for increase.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case the Veteran was afforded a VA examination, and all relevant and available records were obtained.  At his hearing, he testified that the left ankle disability had gotten worse since the last examination, but because a higher rating is not available, another examination would not assist him in substantiating the claim.

Merits

The maximum schedular rating for an ankle disability is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270-5274.  In addition, under the "amputation rule" the combined rating of an extremity shall not exceed the rating for the amputation at the elective level, where amputation to be performed.  38 C.F.R. § 4.68 (2010).   The combined rating for disabilities below the knee cannot exceed 40 percent, because under 38 C.F.R. § 4.71a, Diagnostic Code 5164 (2010), a 40 percent rating is provided for amputation at that level.  38 C.F.R. § 4.68.

Inasmuch as the Veteran has been in receipt of a 40 percent rating throughout the appeal period, a schedular rating in excess of 40 percent is precluded. 

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's ankle disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, which provides that tenosynovitis is rated on the basis of limitation of motion and under Diagnostic Code 5262, which provides ratings tibia and fibula impairment on the basis of knee or ankle impairment.  The maximum rating is 40 percent when there is nonunion of the tibia or fibula with loose motion requiring a brace.  Diagnostic Code 5270 pertaining specifically to the ankle provide ratings on the basis of limitation of motion or ankylosis and deformity.  The Veteran testified that his ankle disability is manifested by swelling and pain that makes it difficult for him to walk distances.  The schedular criteria contemplate such manifestations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  The VA examination in July 2008, documented limitations in the amount of time the Veteran could stand and the distance he could walk.  At that time the Veteran reported frequent falls due to weakness in the ankles and limitation of motion.  These manifestations are also contemplated by the rating scheduled.  Id, see also Diagnostic Codes 5262, 5271.

Because there is no evidence of factors outside the rating schedule, further consideration of an extraschedular rating is not warranted.







							(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for a STD is dismissed.

The claim of entitlement to service connection for a respiratory disorder is dismissed.

The claim of entitlement to service connection for residuals of a third finger cut is dismissed.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has suffered from a left shoulder disorder, skin disorder, a head injury to include migraine headaches, tinnitus and bilateral hearing loss since service.  Service treatment records document treatment for a perirectal abscess.  Post-service treatment records document treatment of a sebaceous cyst on the peri-anal area and bilateral hearing loss.  VA examinations are therefore required to determine the nature and etiology of the Veteran's claimed left shoulder disorder, bilateral hearing loss, tinnitus, head injury and skin disorder.

In October 2010, the Veteran submitted an opinion from Dr. B.C., a private physician.  The physician opined that the Veteran's lumbar spine degenerative changes, bilateral foot problems and right leg injury were at least as likely as not secondary to his service-connected "left leg injury."  However, no rationale in support of this opinion was provided.  Hence, it is too lacking in specificity to support a decision on the merits.  A VA examination to determine the nature and etiology of the Veteran's claimed lumbar spine disorder, bilateral foot disorder and right leg disorders is required.

In addition, the Veteran testified during his hearing that he receives regular treatment at VA and that he also receives treatment from a private physician, Dr. D. H., and from Countrywide Health.  A July 2002 VA treatment note indicated that the Veteran had undergone treatment for a recent cerebrovascular accident (CVA) at Paul B. Hall Regional Medical Center and that a head computerized axial tomography (CAT) scan had been conducted.  VA treatment records dated through March 2010 and a treatment record dated in October 2007 from Dr. D. H. are located in the claims file.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  These records are relevant to the instant claims and should be obtained.

The Veteran testified during his September 2010 hearing that he injured his left shoulder in the 1961 in-service motor vehicle accident in which he sustained a left ankle fracture.  He reported during his July 2008 VA examination that he underwent surgery for this ankle fracture and was bedridden for three months.  This hospitalization and treatment occurred at Fort Carson, Colorado.  The service treatment records located in the claims file do not contain any hospitalization records.  As these hospitalization records may reflect the claimed left shoulder injury, they must be obtained.  38 U.S.C.A. § 5103A.

In the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Such an opinion has not been obtained in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's updated VA treatment records.  Records dated through March 2010 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are not available, this should also be documented in the claims file.

2.  The RO/AMC should contact Paul B. Hall Regional Medical Center, Dr. D. H. and Countrywide Health to obtain the Veteran's treatment records.  Treatment records from Dr. D. H. dated in October 2007 are located in the claim file.  If the Veteran fails to complete necessary releases, advise him that he can submit the records himself.

All efforts to obtain these records should be documented in the claims file.  If these records are not available, this should also be documented in the claims file.

The Veteran is advised that to obtain these records, it may be necessary for him to provide written authorization to VA.

3.  The RO/AMC should obtain the Veteran's in-service hospitalization records from Fort Carson Army Community Hospital from 1961.

All efforts to obtain these records should be documented in the claims file.  If these records are not available, this should also be documented in the claims file.

4.  Following completion of the development listed in items numbered one through three above, the RO/AMC should afford the Veteran a VA examination to determine whether he has any current skin disorder that was related to service.  The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.

The examiner should then provide opinions as to whether any current skin disorder is at least as likely as not (50 percent probability or more), the result, in whole or part, of the Veteran's active duty service.  In this regard the examiner should note the skin abscesses documented in the service treatment records and should consider the Veteran's reports of his history and symptoms.

The examiner should provide a rationale for the opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

5.  Following the completion of the development listed in items numbered one through three above, the RO/AMC should afford the Veteran a VA audiological examination to determine whether any current bilateral hearing loss and/or tinnitus is related to active duty service.  The claims file including a copy of this decision and remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral hearing loss and/or tinnitus had its onset in service or is otherwise related to a disease or injury in active duty service.  

The examiner should provide a rationale for the opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

6.  Following the completion of the development listed in items numbered one through three above, the RO/AMC should afford the Veteran a VA examination to determine whether any current lumbar spine, left shoulder, bilateral foot or right leg disability is related to active duty service.  The claims file including a copy of this decision and remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine, left shoulder, bilateral foot and right leg disorder had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner should also comment on the relationship, if any, between any such diagnosed disorder and the Veteran's service-connected left ankle disorder.

The examiner should provide a rationale for the opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

7.  Following completion of the development listed in items numbered one through three above, the RO/AMC should afford the Veteran a VA examination to determine whether any current head injury to include migraine headaches is related to active duty service.  The claims file including a copy of this decision and remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any head injury to include migraine headaches had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner should also comment on the relationship, if any, between any such diagnosed disorder and the Veteran's reported history of a CVA.

The examiner should provide a rationale for the opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

8.  Following completion of the development listed above, the RO/AMC should afford the Veteran a VA examination to determine the combined impact of all service connected diseases and disabilities on his ability to maintain employment consistent with his education and occupational experience.  The examiner should review the claims file and note such review in the examination report or in an addendum.

The examiner must evaluate and discuss the effect of all of the Veteran's service connected disabilities jointly on the Veteran's employability.  The examiner should opine as to whether the Veteran's service connected disabilities, without consideration of his non-service connected disabilities, render him unable to secure or follow a substantially gainful occupation.

Finally, if the Veteran's service connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

The examiner should provide a rationale for the opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

9.  The RO/AMC should review the examination report(s) to ensure that it contains all information and opinions requested in this remand.

10.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


